                Case 18-11092-BLS             Doc 789     Filed 11/19/18        Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                                    Chapter 11

 RMH FRANCHISE HOLDINGS, INC., et al., 1                   Case No. 18-11092 (BLS)

                                   Debtors.                (Jointly Administered)


                          SUPPLEMENTAL AFFIDAVIT OF SERVICE

        I, Steven Gilbert, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On November 14, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via First Class Mail on the Supplemental
Service List attached hereto as Exhibit A:

    •     [Amended] Notice of (I) Approval of Disclosure Statement, (II) Establishment of Voting
          Record Date, (III) Hearing on Confirmation of Plan and Procedures and Deadline for
          Objecting to Confirmation of Plan, and (IV) Procedures and Deadline for Voting on Plan
          [Docket No. 636]

       On November 14, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via First Class Mail on Lloyd Y. Thompson
[MMLID 6849042], 3752 Devils Garden Road, Medford, OR 97504-9714:

    •     Notice of (I) Possible Assumption of Executory Contracts and Unexpired Leases, (II)
          Fixing Cure Amounts and (III) Deadline to Object Thereto [Docket No. 689]




1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
RMH Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
(1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
Concourse Parkway, N.E., Suite 600, Atlanta, GA 30328.
                       ..
             Case 18-11092-BLS        Doc 789     Filed 11/19/18     Page 2 of 4




Dated: November 19, 2018

                                                            Steven Gilbe1t
State ofNew York
County ofNew York

Subscribed and sworn to (or affirmed) before me on November 19, 2018 by Steven Gilbert,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.


Signature:   f!i9�o         � bJ                          LIZ SANTODOMINGO
                                                     Notary Public, State of New York
                                                            No.01SA6301250
                                                      Qualified in New York Countu
                                                    Commission Expires April 14, 2 .a l   l
                                                                                1




                                          2                                         SRF 28927
Case 18-11092-BLS   Doc 789   Filed 11/19/18   Page 3 of 4



                      Exhibit A
                                                            Case 18-11092-BLS     Doc 789       Filed 11/19/18    Page 4 of 4

                                                                                      Exhibit A
                                                                               Supplemental Service List
                                                                               Served via First Class Mail



MMLID                            NAME                      ADDRESS 1            ADDRESS 2             ADDRESS 3          ADDRESS 4        CITY           STATE      POSTAL CODE
  6815796 Adair, Rebecca C.                        Address on file
  6820738 Christopher, Stephanie L.                Address on file
  6825872 Geisler, Sydney                          Address on file
  6826806 Gresham, Andrea K.                       Address on file
  6827233 Haines, Jacklyn P.                       Address on file
  6828045 Heggem, Rachael E.                       Address on file
  6831781 Larson, Sara E.                          Address on file
  6832467 Logan, Christopher J.                    Address on file
  6832672 Lorenzo, Flaviano                        Address on file
  6833277 Marcum, Hannah E.                        Address on file
  6835343 Moore, Austin G.                         Address on file
  6835397 Moore, Madison A.                        Address on file
  6836095 Neff, Jacob                              Address on file
  6838199 Pounds, Devon M.                         Address on file
  6838214 Powell, Elizabeth R.                     Address on file
  6839059 Reinhart, David R.                       Address on file
  6839074 Reiss, William A.                        Address on file
  6840980 Schell, Zachariah A.                     Address on file
  6842402 Smith, Olivia R.                         Address on file
  6842664 Souder, Alyssa A.                        Address on file
  6842665 Souder, Brent W.                         Address on file
  6843016 Stayer, Aisha C.                         Address on file
  6843088 Stemen, Whitney                          Address on file
  6845857 Watkins, Christyauna D.                  Address on file
  6846024 Weekly, Courtney J.                      Address on file
  6846291 White, Bryce T.                          Address on file
  6846363 White, Stacey D.                         Address on file
  6511517 Southern Glazer's Wine & Spirits of IN   3901 Hanna Cir                                                                    Indianapolis   IN           46241-7210
  6511487 TRI-COUNTY WHOLESALE DIST                703 Fairfield School Road                                                         Columbiana     OH           44408-1629




 In re: RMH Franchise Holdings, Inc. et al
 Case No. 18-11092 (BLS)                                                               Page 1 of 1
